5
}
f
t
he
voneaed |

never oe omra en ak

UNITED STATES DISTRICT COURT

 

  

|
SOUTHERN DISTRICT OF NEW YORK jo
r ee |
Edgar Bronfen, fi JAN 2.8 2020 |
Les I
Plaintiff, oe
19-CV-7865 (AJN)
—_V—
ORDER
Santander Bank, N.A.,
Defendant.

 

 

ALISON J. NATHAN, District Judge:

As discussed at the December 20, 2019 initial pre-trial conference, the parties were to
submit a letter by January 20, 2020, indicating whether they sought referral to the Southern
District’s Mediation Program or to a Magistrate Judge for a settlement conference. The Court is

not in receipt of that letter. The parties are hereby ordered to submit such a letter on or before

February 3, 2020.

SO ORDERED.

   

Dated: Fanuary AV , 2020
New York, New York

 

/ \
ALISON J. NATHAN
United States District Judge

 
